           CASE 0:19-cr-00211-JRT-BRT Doc. 157 Filed 12/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                               Crim. No. 19-211 (JRT/BRT)

                         Plaintiff,

    v.
                                                                ORDER
    Buster Travoire Gaston (1),

                         Defendant.


Allen A. Slaughter, Jr., Esq., and Lauren Olivia Roso, Esq., Assistant United States
Attorneys, counsel for Plaintiff.

Rory Patrick Durkin, Esq., Giancola-Durkin, PA, counsel for Defendant.


         This matter is before the Court on Defendant’s First Motion to Request Christmas

Day Pass, which was filed on December 23, 2020. (Doc. No. 156.) The Court is

sympathetic to Defendant’s wish to spend Christmas Day with his family; however, the

Court has conferred with Pretrial Services and understands that at this time, due to

restrictions relating to the COVID-19 pandemic, Eden House will not permit Defendant

to leave on a day pass and return to the facility. 1 Therefore, IT IS HEREBY

ORDERED that Defendant’s First Motion to Request Christmas Day Pass (Doc. No.

156) is DENIED.




1
       If Eden House permits day passes in the future, consideration of a request for a
day pass will require further assessment of Defendant’s risk of flight and the danger
posed to any other person or the community.
       CASE 0:19-cr-00211-JRT-BRT Doc. 157 Filed 12/23/20 Page 2 of 2




Date: December 23, 2020                       s/ Becky R. Thorson
                                              BECKY R. THORSON
                                              United States Magistrate Judge




                                     2
